Citation Nr: 0114912	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an April 2001 statement, the veteran reported that he 
wished to submit additional evidence in support of his claim 
and that he waived consideration of this evidence by the RO.  
He also listed 13 disabilities which he wished service 
connected.  The only issue which is properly before the Board 
is that which appears on the first page of this decision. As 
to the remaining issues, the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.   

2.  Hypertension was not manifested during service or within 
one year of separation, and is not shown to be related to 
service.

3.  Hypertension is not shown by competent medical evidence 
to be causally or etiologically related to the veteran's 
service-connected pulmonary tuberculosis.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been so incurred, and is not 
proximately due to or the result of a service connected 
disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000)  
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In that regard, the Board notes that all known 
medical records have been obtained and are associated with 
the claims file.  The RO sent a letter to the veteran 
requesting medical information concerning his claim for 
hypertension.  The veteran was afforded a VA examination in 
conjunction with his claim.  The Statement of the Case and 
Supplemental Statement of the Case reviewed all pertinent 
evidence and provided the veteran with all applicable laws 
and regulations.  Most importantly, they informed the veteran 
of the evidence necessary to substantiate his claim.  
Accordingly, under these circumstances the Board concludes 
that no further development is required to comply with its 
statutory duty to assist.

The veteran claims he is entitled to service connection for 
hypertension, and more specifically that his hypertension is 
due to service connected pulmonary tuberculosis.  The veteran 
has also reported that he was treated for hypertension during 
service.  A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110, 1131  
(West 1991); 38 C.F.R. § 3.303(a) (2000).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R.  § 
3.303(b).  Also, certain chronic diseases, such as 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, where a disability is proximately due to or the 
result of a service-connected disease or injury, it will also 
be service connected.  As well, service connection is 
permitted for aggravation of a non-service connected 
disability caused by a service connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when  
aggravation of a veteran's non-service connected condition is  
proximately due to or the result of a service-connected  
condition, such veteran shall be compensated for the degree  
of disability over and above the degree of disability  
existing prior to the aggravation.")

The veteran's service medical records show no complaint, 
diagnosis or treatment for hypertension.  The April 1955 
separation examination report shows a blood pressure reading 
of 148/84.  Clinical evaluation of the heart was normal.  

On VA examination in August 1959, the veteran's blood 
pressure was 146/86.  Examination showed no cardiac 
enlargement, and heart tones were normal with no thrills, 
murmurs or arrhythmia.  The veteran was examined in December 
1996,   The examiner stated that there was a regular rhythm 
with no murmur or gallop.  A chest X-ray was normal.  

Private medical records show that the veteran was treated in 
January 1997 for substernal chest pressure and shortness of 
breath.  His blood pressure was 130/78.  The impression was, 
early congestive heart failure.  

The veteran was examined by VA in September 1997.  A history 
was taken, and the prior December 1996 VA examination report 
was reviewed.  He reported having hypertension for several 
years and that he was started on hypertensive medications in 
January 1997.  He complained of dyspnea on exertion.  The 
heart size was noted to be normal as seen on X-ray and 
electrocardiogram.  Blood pressure was recorded as 129/68 in 
the left arm and 134/80 in the right arm, both sitting.  The 
diagnosis was hypertension, unrelated to history of 
tuberculosis.  The examiner commented that the veteran's 
shortness of breath was related to his hypertension and 
cardiac disease and that the pulmonary disease was 
negligible.  

In March 1998, the veteran submitted medical literature in 
support of his claim.  This information supplied data on 
heart problems including definitions of heart failure and 
infection, which the veteran had highlighted.  

In a May 1998 letter, a private examiner noted that the 
veteran was seen in May 1998 since he wanted to see if his 
medical conditions were a result of service-related contact 
with tuberculosis.  It was stated that tuberculosis could 
cause damage to other organ systems and that there was a 
possibility of military TB, but that tests were needed to 
confirm that.  It was stated that the examiner told the 
family that tuberculosis could certainly cause heart 
problems.  

In a July 1998 letter Dr. M. commented that he had reviewed 
the veteran's tests and old records from St. Louis 
University.  It was noted that the veteran had hypertrophic 
cardiomyopathy.  The physician stated that as far has he 
knew, there was no specific relationship between that 
diagnosis and tuberculosis.  

In a February 2001 statement, a private physician noted that 
the veteran had recently become a patient of his and that 
after examining him, running some tests and evaluating his 
past history, it was the examiner's opinion that  the veteran 
had severe obstructive and restrictive lung disease which was 
exacerbated by tuberculosis.  It was also stated that there 
were other ailments that were the result of having 
tuberculosis, and chest pain was among those listed.  

Based on this evidence it is clear that the veteran presently 
has hypertension as claimed.  However, there is no evidence 
to  indicate that the veteran incurred hypertension during  
service or within one year of separation from service.  The 
first indication of hypertension based on the accumulated 
evidence was apparently no earlier than the 1990's, many 
years following separation from service.  In the absence of 
evidence of inservice elevated findings, or findings of 
elevated blood pressure within the first post-service year, 
or evidence suggesting a relationship between current 
findings and service, there is no basis for direct service 
connection for hypertension.

In addition, there is no credible medical evidence that shows 
that the veteran's hypertension is related to his service-
connected pulmonary tuberculosis.  It is noted that a private 
examiner stated in May 1998 that tuberculosis could cause 
heart problems (emphasis added).  However, in the absence of 
supporting clinical data or other rationale, that opinion 
alone is speculative in nature and does not constitute 
competent medical evidence of causality.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Furthermore, the use of 
words such as "could have" results in an opinion being 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a plausible claim). See also Warren v. Brown, 6 Vet. App. 4, 
6 (1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  None of  the veteran's physicians have 
offered any opinion as to the  etiology of the hypertension.  
In addition, with respect to the July 1998 letter from a 
private examiner, it is noted that in his opinion, there was 
no specific relationship between hypertrophic cardiomyopathy 
and tuberculosis.  Further, it is noted that a VA examiner 
has specifically diagnosed hypertension and stated that this 
was unrelated to history of tuberculosis.  Thus, in the 
absence of medical evidence that probatively relates the 
veteran's hypertension  to his pulmonary disability, 
secondary service connection is not  warranted.

The veteran clearly believes that his hypertension is related  
to service or to his service connected pulmonary disability.   
However, the Board may only consider independent medical  
evidence of record to support its findings and cannot render  
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet.  
App. 171, 175 (1991).  As such, the veteran's contentions  
alone do not constitute competent medical opinions as he is a  
lay person with no medical training or expertise.  See  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the medical literature that the 
veteran has submitted in support of his claim.  However, lay 
opinion evidence, even when coupled with reliance on medical 
treatises, is generally not sufficient to support a claim, 
unless the treatise evidence discusses generic relationships 
with a degree of certainty such as to present a causality 
link based on objective facts rather than unsubstantiated lay 
medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998). The treatise 
evidence in this case is not of such specificity as to 
present a probative nexus to the service-connected pulmonary 
disease.  Therefore, insomuch as the record contains no 
probative  medical opinion linking the veteran's current 
hypertension with his service-connected pulmonary disorder, 
the claim must be denied.  

In addition, the Board finds that the above discussion also 
shows that the evidence does not support a finding that the 
veteran's hypertension is aggravated by his service-connected 
pulmonary disability.  In a recent case, Allen v. Brown, 7 
Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1996), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
There is nothing in the record that supports a finding that 
the veteran's hypertension is aggravated by his service-
connected disability.  

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an  
approximate balance of positive and negative evidence  
regarding the merits of the veteran's claim that would give  
rise to a reasonable doubt in favor of the veteran, the  
provisions of 38 U.S.C.A. § 5107(b), as amended, are not  
applicable, and the appeal is denied.  Accordingly, the Board  
concludes that service connection for hypertension is not  
warranted.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected pulmonary tuberculosis, is denied.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

